Citation Nr: 1746236	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for genital herpes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction presently resides with the RO in Sioux Falls. 

In August 2011, the Veteran testified at the Sioux Falls RO before a Decision Review Officer (DRO).

This matter was previously before the Board in April 2015, and the issues were remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he contracted genital herpes while on active duty service, and this condition led to the development of psychological problems that manifested in performance issues while on active duty.  See May 2011 DRO hearing testimony.  Further, the Veteran stated that he suffered from herpes outbreaks every month during service.  He stated that he did not seek treatment for the condition but instead "mental-blocked it as best I could."

A review of the Veteran's post-service VA treatment records indicates a diagnosis of herpes genitalis.  However, it is not entirely clear from a review of the record whether this diagnosis was confirmed through medical testing or is merely a record of the Veteran's lay reports.  Notably, a June 2010 VA primary care note stated the Veteran requested to be tested for any sexually transmitted diseases (STDs) and admitted to having genital herpes since 1978.  STD testing was ordered at the Veteran's request.  Under the assessment section, the Veteran was noted to have herpes.  However, in his May 2011 hearing testimony, the Veteran stated that he was never tested for herpes, but rather the medical record reflects his lay reports of contracting the disease.

Nevertheless, the medical evidence of record does show the Veteran has a diagnosis of genital herpes.  Further, the Veteran is competent to report about observable symptoms, including outbreaks of lesions on his genitals, and to report a continuity of symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Therefore, the Board finds that remand is warranted to provide the Veteran a VA examination with opinion on this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has raised the theory of entitlement to service connection for an acquired psychiatric disorder as secondary to his claimed genital herpes.  Thus, the Veteran's service connection claim for an acquired psychiatric condition is inextricably intertwined with the service connection claim for genital herpes being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, adjudication of this issue will be deferred pending the development and adjudication of the service connection claim for genital herpes.

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to evaluate the current nature and likely etiology of the Veteran's claimed genital herpes.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the record, the examiner should answer the following questions:

(a)  Please list all diagnoses related to the Veteran's claimed genital herpes.

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed STD, to include genital herpes, had its onset in or is otherwise related to active duty service?

In providing this opinion, the examiner must consider and address all pertinent lay and medical evidence of record, including the STRs noted above, his competent assertions of continuity of related symptomatology since service, and the post-service evidence (noting that the lack of objective evidence showing treatment or complaints of STDs after service does not, in and of itself, render the Veteran's reports incredible). 

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




